Citation Nr: 1419421	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in February 2011.  A transcript of this hearing is of record.  

In June 2011, the Board remanded the claims for further development of the evidence.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability, diagnosed as degenerative joint disease and degenerative disc disease, has not been shown to be related to his active service or to any incident therein.

2.  The Veteran's right elbow disability, diagnosed as degenerative joint disease, has not been shown to be related to his active service or to any incident therein.






CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  Service connection for a right elbow disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, an April 2012 post-adjudication letter notified the Veteran of the evidence and information necessary to substantiate the claims of service connection.  The letter generally advised him of the information and evidence needed to support a claim of service connection and described how VA assigns increased disability ratings and effective dates for awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  The letter also advised the Veteran of his and VA's responsibilities under the VCAA.  38 C.F.R. § 3.159(b)(1).  The claims were subsequently adjudicated in a June 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Thus, VA satisfied its duty to notify.

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, a June 2011 VA examination report, the transcript of the February 2011 Board hearing, and multiple lay statements.  The Veteran has not identified any outstanding relevant evidence.  

A liberal interpretation of the Veteran's arguments raises questions regarding entitlement to service connection on a secondary basis, in other words, whether a service-connected disability caused or aggravated the Veteran's cervical spine or right elbow disability.  Specifically, the Veteran has argued that his cervical spine and right elbow disabilities are related to the right shoulder and wrist fractures he sustained in service.  He has been service-connected for the residuals of those injuries.  The Board has considered whether it is necessary to obtain an examination addressing questions relevant to this theory of entitlement.  The only evidence in the record that remotely addresses this theory is the Veteran's statements.  In the absence of any other evidence indicating an association between the service-connected residuals of these injuries and the Veteran's cervical spine and right elbow disabilities, the Veteran's statements alone are insufficient to trigger VA's duty to obtain an examination on the matter of secondary service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

There is also substantial compliance with the Board's June 2011 remand directives in that the Veteran was sent a letter in April 2012 that provided relevant VCAA notice.  Additionally, a VA examination with an etiology opinion was secured in June 2011, and the appeal was readjudicated by a June 2012 SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a July 2012 statement, the Veteran indicated that he felt that he was inadequately evaluated at the June 2011 examination.  Specifically, he reported that the examiner only interviewed him and did not provide him with a physical examination, so he was uncertain how the ranges of motion listed in the report were deducted.  However, these range of motion values are not relevant to the pertinent questions in this case, which are whether the Veteran's cervical spine or right elbow disabilities are etiologically related to his active service.  Thus, the Board will not further consider these values in this decision.  Regarding the questions pertinent to equitably resolving the Veteran's appeal, the June 2011 examination report shows that the VA examiner reviewed the Veteran's claims file, considered the Veteran's lay statements, and thoroughly responded to the questions asked by the Board.  Notably, the Veteran's July 2012 statement indicated that the examiner only interviewed him, which supports that she was fully aware of his reported medical history; this knowledge is reflected in the examination report.  Therefore, the June 2011 examination report is adequate for evaluation purposes in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board concludes that the AOJ substantially complied with the Board's remand directives.

The Veteran also was provided an opportunity to set forth his contentions during the February 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims for service connection being decided herein, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development, which scheduling him for VA examinations to determine the nature and etiology of his cervical spine and right elbow disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
B. Legal Criteria, Factual Background, and Analysis

The Veteran alleges that his current cervical spine and right elbow disabilities are related to falls he experienced during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The record reflects the Veteran has a cervical spine and right elbow disability during the appeal period.  Specifically, on June 2011 VA examination, degenerative disc disease of the cervical spine was diagnosed.  X-rays revealed degenerative joint disease and a C4 to C7 vertebral fusion of the cervical spine.  June 2011 X-rays revealed right elbow degenerative joint disease.  Therefore, the first element of service connection is met for both claims. 

Regarding whether the Veteran is entitled to service connection on a presumptive basis for arthritis of the cervical spine or right elbow as a chronic disease, the preponderance of the evidence is against a finding that cervical spine or right elbow arthritis manifested in the Veteran's first postservice year to a degree of 10 percent or more.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first indication of arthritis of the cervical spine and right elbow was in the early 1980s, more than 10 years after the Veteran's service discharge.  Consequently, service connection for a cervical spine and right elbow disability on a presumptive basis as a chronic disease is not warranted.  

Furthermore, although the record contains lay evidence reflecting continuity of symptomatology of neck and elbow pain since service, there was no condition noted in service that was indicative of a chronic neck or right elbow disability; thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.  Notably, even if there was a condition noted in service that was indicative of a chronic neck and right elbow disability, medical expertise would be required to relate the Veteran's present arthritis etiologically to his post-service symptoms, since this determination is not one that is capable of observation by a lay person.  See Savage v. Gober, 10 Vet. App. 488, 497-98 (1997); Walker, 708 F.3d at 1336, 1340 n.5.  As explained below, the probative medical evidence of record concludes that the Veteran's current cervical spine and right elbow disabilities are unrelated to any incident that occurred in service.

Moreover, a preponderance of the evidence is against a finding that the Veteran's service-connected disabilities of arthritis of the right distal radius and right proximal humerus caused or aggravated a cervical spine or right elbow disability.  The only evidence of record that indicates such a relationship is the Veteran's statements.  He is not competent to provide an opinion on such a relationship as it is a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Next, the Board will separately address whether the remaining two elements of service connection are met for the cervical spine and right elbow disabilities.  
Cervical Spine Disability

The Veteran has alleged that his cervical spine disability resulted from an in-service personal assault when he was shoved off a second story hotel balcony by a man holding a knife.  He has testified that he fell to the concrete, breaking his right arm and knocking his elbow out of place and that his head and neck hurt as well.  Board Hearing Tr. at 5-6.  He was kept in a traction bed at Balboa Hospital in San Diego for 63 days.  Id. at 7.  He indicated that at that time his neck only bothered him if he turned a certain way, but he did not report the pain, because he wanted to get out of the hospital.  Id. at 11.

The Veteran's STRs contain a diagnostic summary and temporary duty status record that show the Veteran fractured his right humerus and right radius and was admitted to Balboa Hospital on December 29, 1968 and discharged March 3, 1969.  A narrative summary of his hospital stay, completed upon his hospital discharge, shows that upon admission the Veteran reported that he was involved in an altercation and assaulted by approximately four men.  These men twisted and jumped upon his right upper extremity and right wrist.  He was not rendered unconscious and remembered no other injuries to any other portions of his body.  The discharge summary reports that upon his admission X-rays revealed a displaced fracture of the surgical neck of the right humerus and a minimally impacted fracture of the distal right radius.  A closed reduction was completed with installation of a pin through the right olecranon and he was placed in skeletal traction.  His right arm was immobilized in a short arm plaster cast.  The discharge summary indicates that the fracture was sufficiently consolidated to allow removal of the traction device by January 17, 1969 followed by replacement with an immobilization sling.  The summary describes complications the Veteran experienced in December 1968 of mild dysesthesia and parasthesias in the ulnar nerve that required alteration of the traction device.  It also indicates that by February 13, 1969, X-rays revealed satisfactory healing and the short arm cast was discontinued.  The record discusses the Veteran's continuing symptoms and his ranges of motion while he was hospitalized.

Records from Balboa Hospital include detailed notes of the Veteran's treatment from December 1968 to January 1969 and show that the Veteran was in traction and had a cast on his right arm.  These records indicate the Veteran was up and walking around the ward by the end of January.  

Therefore, the evidence supports that the Veteran experienced an event in service whereby he injured his right wrist and shoulder and the second element of service connection is met.

What remains to be shown is whether there is an etiological relationship between the in-service event and his current cervical spine disability.  When evaluating the evidence of record on this question, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A June 2011 VA examiner's opinion concludes that the Veteran's cervical spine disability is less likely than not caused by or a result of a fall during his active service.  The examiner noted that STRs did not reflect any cervical spine injury as a result of the in-service fall and that the Veteran did not have any treatment for his neck until the 1980s when he was treated by Dr. A for cervical strain.  The examiner explained the Veteran's reported post-service history of injuring his neck in a motor vehicle accident in 1979 and having cervical spine fusion surgery in 1989 for a cervical fracture.  He reported reinjuring his cervical spine in a 1990 motor vehicle accident and having surgery in 1991 for a C4 fracture with fusion.  He had another surgery in 1992 for a C4 fracture.  The examiner also noted that SSA records showed Dr. J.T. indicated that the Veteran was seen for a neck injury at work and was in a motor vehicle accident in 1992, and underwent a discectomy of C6-C7 in 1993.  She further indicated that the Veteran did not have a chronic history of cervical pain during service.  

The record contains no medical opinion that contradicts the June 2011 opinion.  The opinion reflects that the physician considered pertinent evidence, including STRs, SSA and private medical records, and the Veteran's statements in reaching her medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Although the examination report indicates the examiner did not review private medical records, some of the evidence she cited to was from private records.  Therefore, this notation appears to be a clerical error and the Board finds that it does not lessen the probative value of the opinion since the opinion itself reflects a review of these records.  The examiner also provided a clear rationale regarding why she concluded that the Veteran's in-service fall was not etiologically related to his current cervical spine disability, namely that he experienced multiple post-service injuries and surgeries to his cervical spine.  The Board places great weight on this opinion and finds it persuasive of a conclusion that the Veteran's current cervical spine disability is not related to his in-service injury or otherwise related to his service.  

The Veteran has provided written statements and testimony regarding his belief that his cervical spine disability is related to his in-service fall.  However, this question is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The VA clinician who provided an opinion in June 2011 specifically considered these allegations and records of the Veteran's in-service injury, but still reached a conclusion that his current cervical spine disability was not related to this injury.

The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Right Elbow Disability

On July 1968 service enlistment examination the Veteran reported a history of breaking an arm.  The examining physician noted that the Veteran fractured his right arm in 1955 and that he had no residuals.  Clinical examination revealed the upper extremities were normal.  Although this evidence shows that a right arm fracture was noted on entrance into service, the record is unclear regarding what part of the arm the Veteran fractured, in particular, whether he fractured his right elbow.  Consequently, as this injury was not noted to involve the elbow, the Board concludes a right elbow disability was not noted on entrance.  The Veteran is therefore entitled to the legal presumptions afforded by 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The record does not contain clear and unmistakable evidence that the Veteran fractured his right elbow prior to service.  Therefore, the presumption of soundness has not been rebutted, and the claim is one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran alleges that he fractured or dislocated his elbow during the assault that occurred in December 1968 and that he subsequently re-fractured it when he fell down some concrete stairs while he was still being treated for the original injury.  

As explained above, STRs reflects the Veteran fractured his right shoulder and wrist during an incident in December 1968.  Additionally, STRs from the end of March 1969 reflect the Veteran was seen for treatment regarding a two week old cast for a distal fracture of the radius.  X-rays revealed the fracture was healing and it was recommended he wear a short arm cast for two more weeks.  An April 1969 STR shows the cast was removed and it was recommended the Veteran begin light use of the right arm.   

This evidence supports that the Veteran experienced injuries to the right arm on two separate occasions during service.  Specifically, the evidence shows that he fractured his right shoulder and wrist in December 1968 and his right wrist in March 1969.  Therefore, the second element of the claim for service connection is met.  

However, the Board does not find the Veteran's statements that he also fractured or dislocated his right elbow during either of these incidents to be credible.  Specifically, the record contains a complete summary of the Veteran's hospital treatment after the December 1968 injury which shows that he fractured the right proximal humerus and right distal radius, but does not indicate any injury to the right elbow.  Additionally, detailed treatment notes immediately after the injury reflect fractures of the proximal humerus and distal radius, but do not indicate an elbow fracture or dislocation.  

Regarding the Veteran's second injury, the STRs also do not reflect a fracture or dislocation of the right elbow.  The March and April 1969 treatment notes discuss the Veteran's injury and contain X-ray results showing a fracture of only the right wrist.  There is no mention in these STRs of a right elbow fracture.

The Board is cognizant that it cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence or because medical records are silent as to an alleged injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011).  However, here the STRs appear to be complete as they relate to the injuries sustained in December 1968 and March 1969.  The Board notes that the file does not contain detailed treatment notes from the portion of the Veteran's hospitalization that occurred in February 1969.  However, these records would only show continuing treatment and are not pertinent to what would have been recorded about the Veteran's injury immediately after it occurred.  

If either the December 1968 or March 1969 incident had resulted in a fracture to or dislocation of the right elbow, there is no reason to believe that such would not have been recorded given the detailed notes regarding the right shoulder and wrist injuries.  Moreover, the June 2011 VA examiner relied on the fact that a right elbow fracture was not noted in the records of the injuries to conclude that the Veteran did not fracture his elbow in service.  Thus, a medical professional has found that if a fracture to the right elbow had occurred it would have been noted in the Veteran's STRs.  The Board therefore concludes that the absence of evidence that the Veteran fractured or dislocated his right elbow is negative evidence that such occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (indicating that the Board can find that the absence of medical evidence is substantive negative evidence if it concludes that the records are complete in relevant part and that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred).  

Moreover, the Board otherwise finds the Veteran's statements that he fractured or dislocated his right elbow during these injuries not credible.  Although the record reflects the two separate right arm injuries reported by the Veteran, during the course of this appeal the Veteran has provided very different accounts of the circumstances surrounding the initial incident than what he provided immediately after it occurred.  As noted, he currently has alleged that he was pushed off a balcony during a personal assault.  Board Hearing Tr. at 5-6.  However, immediately after the incident he reported that during an assault four men twisted his right upper extremity and wrist and jumped upon it.  He did not indicate that he had fallen or been pushed from a balcony.  Moreover, he testified that he was in traction after the fall for 63 days.  Board Hearing Tr. at 7.  Although the record reflects he was in the hospital for about 63 days, the discharge summary indicates that he was only in traction from December 28, 1968 to January 17, 1969, or about 21 days.  Therefore, the record contains several inconsistencies regarding the Veteran's recollection of his in-service injuries and the course of his treatment.  

Since the Board has concluded the Veteran did not fracture or dislocate his elbow during service, what remains to be established is whether the Veteran's current right elbow disability is related to the in-service injuries of a fractured right wrist and shoulder.

On March 1999 and June 2003 VA examinations the Veteran reported having fractured his right shoulder, elbow, and wrist during service.  The examiners indicated the Veteran had post-traumatic degenerative joint disease of the right shoulder, elbow, and wrist with loss of function due to pain.  Although these examiners note post-traumatic degenerative joint disease of the elbow, they do not explain to what trauma the degenerative joint disease is related.  The Veteran only reported the in-service personal assault injury on examination.  Hence, it seems likely the in-service fall is the referenced trauma.  As the Board has concluded that the Veteran did not fracture his elbow during an in-service incident, the opinions appear to be based on an inaccurate factual premise.  The examiners also did not provide rationales regarding the conclusion that degenerative joint disease of the right elbow was post-traumatic and did not clearly state that the degenerative joint disease was related to an in-service injury.  Therefore, the Board places no weight of probative value on these opinions.  

On June 2011 VA examination, the examiner concluded that the Veteran's current right elbow disability was less likely than not caused by or a result of the Veteran's in-service falls.  The examiner recounted the Veteran's history of injuring his elbow during the in-service fall from a balcony and then reinjuring it while he was still being treated for the first injury.  The Veteran reported that he did not see another doctor about the elbow until the 1980s.  In discussing her review of the records, the examiner noted that Dr. D.W. followed the Veteran for locked elbow joint secondary to an old fracture and noted that the STRs did not show a record of an elbow fracture during the injury in 1968 and there was no chronic history of elbow pain during service.  The Board places the greatest weight of probative value on this opinion.  The opinion addresses the pertinent question at hand, describes the disability's history in sufficient detail, and explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  Further, the opinion reflects that pertinent evidence, including post-service treatment records and lay statements of record, was considered in reaching the medical conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Veteran has provided written statements and testimony regarding his belief that his right elbow disability is related to his in-service injuries.  However, this question is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The VA clinician who provided an opinion in June 2011 specifically considered these allegations and records of the Veteran's in-service injuries, but still reached a conclusion that his current right elbow disability was not related to what occurred in service.

The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for a right elbow disability, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right elbow disability is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


